Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the art is replete with examples of silylated polyurethanes prepared from the reaction of polymer polyols with an isocyanatosilane, see Saito et al (US 20160152855 A1). There are a few examples of these silylated polyurethanes being reacted with a silanol-terminated polysiloxane polymer, see Huang et al (US 20070129528 A1), Stache (US 10633555 B2) and similarly Ichinohe et al (US 5703159 A). These polymers, however, are completely cured by the silanol/alkoxysilane condensation reaction, and do not disclose the resulting polysiloxane modified polyurethane with the claimed hydroxyl value of at least 30 mg KOH/g, since the residual hydroxyl groups are not desired and so are not used to cure with an isocyanate hardener. Of not is Barsotti et al (US 6428898 B1), which prepares a silicon/hydroxyl coating mixture, that is subsequently reacted with a cross linking component [abstract] including polyisocyanate [Examples 1-5]. However, Barsotti does not react the silylated polyurethane with a hydroxyl functional polysiloxane, and there would be no motivation to do so. Furthermore, should the skilled artisan want a modified siloxane-polyester graft copolymer, there are other structures made by one step methods, see Hanada et al (US 5262492 A) and Haubennestel et al (US 4812518 A). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766